      Case 19-04837         Doc 27-1     Filed 10/24/19 Entered 10/24/19 12:07:07                Desc Notice
                                         to Assign Claim Page 1 of 1
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                           Case No. 19−04837
                                                           :
John Taylor                                                Chapter : 13
PO Box 4064                                                Judge :   Jack B. Schmetterer
Oak Park, IL 60302
SSN: xxx−xx−4717 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : Santander Consumer USA


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
Quantum3 Group LLC as agent for of your claim in the above matter, designated Claim No. 3 . If no objections are
filed by you on or before November 14, 2019 the Court shall substitute Quantum3 Group LLC as agent for in your
place and stead as a claimant. If objections to the assignment of claim are filed, a hearing will be scheduled by the
court. You will be notified of the date of this hearing.




                                                           For the Court,




Dated: October 25, 2019                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
